Title: To James Madison from Robert R. Livingston, 14 September 1804
From: Livingston, Robert R.
To: Madison, James


No. 115
Sir
Paris 14th Septr 1804
I enclose the reply of the Minister upon the Subject of the debts, it is in the language I expected, & were it not that I was in hourly expectation of the arrival of Genl Armstrong who will have your full instructions I Should reply to it, & Shew that when we assumed to pay to the amount of the 20 millions it was not intended to discharge France from any excess, Since the words of the treaty will Justify this construction, tho’ in good faith, we really believed that we were making a gaining bargain, & for that reason procured the assurance that the excess should belong to us. This from the Statements we received both from the treasury & from Mr Skipwith, we had every reason to believe, & it would be candid to own that in one of the drafts which was Substantially agreed to, we Justified the construction the Minister has put upon the Treaty; this article was in rewording the Convention Struck out without attention by Mr Marbois & as we Saw the advantage it might give us was not observed on by Mr Monroe & myself till he had left us: & indeed it Seems to be almost too Sharp to Say we were to gain, if the debts fall Short, but not loose if they exceeded: I believe however that this is now a question of no moment, Since there is every reason to think that the whole amount of claims due before the 30th Septr 1800 will fall very Short of the 20 millions even including the additional interest for the French Board having examined them with great attention found numbers as might be expected unproved, numbers fraudulent & many paid to the agents of the parties here who have neglected to give their principals information of it & have again brought them forward, & now alledge that they had forgotten the credit. I am Sorry to Say that a conduct of this nature has hurt our character very much especially as it has been in Some instances imputed to Some who have been much confided in by their countrymen. By the wording of the Convention, I fear that claims for prizes made after the treaty of Morfontaine are not included in it, of course they Stand good against the French Government. I Should make the application to the Marine, but none are yet in a State to do So, as the insolvency of the captors is not yet proved in any case. Our claims are now gone So far thro’ with that bills may be drawn Soon after Genl Armstrong’s arrival, Since I think it better, as he is So Soon expected not to enter upon it myself, or indeed to undertake any new business, as he will more fully possess the President’s Sentiments upon every Subject than I do, not having been favoured with any instructions in many months & Indeed my letters to you have met with extraordinary delays owing to embargoes & long passages. No answer has yet been returned to my note on Louisiana, & I do not press for one, because I believe they wish to Support Spain as I informed you & can guess at one of the means that Spain has used. I have however taken great pains to assure them that it is a point we will not give up & that we will the moment we receive their determination, if against our claim, take possession at every hazard: all the Ministers except Marbois are absent, So that little can be done at present the Court is making the tour of the frontier towns & the Corps Diplomatique for the most part are in their train, So that if Armstrong arrives he will have to make a journey to Mayence to present his credentials. I Should mention to you what may Serve as a clue to the Support that france will give to Spain on the Subject of Florida that conversing yesterday on that Subject with Mr Marbois, he told me that the business must end in the purchase of both floridas, & that we must give 60 millions. There is no doubt that this money would go to France. I discouraged the idea by assuring him that tho’ we would buy East Florida at a just price, we would by no means purchase what was our own. This Government notwithstanding their great & increasing expences are at present much distressed for money, they have already anticipated upon the revenue of the year fourteen. The new Court are excessively expensive & public works are carrying on upon an immense Scale in every part of the Republic. The people are however apparently much at their ease, & can easily bear additional taxes—the army is the finest in the world & will probably be Soon called into action; for all Europe Seems at present in a State of agitation—England is indefatigable in renewing the coalition against France—Russia is out of humour, & the Porte reduced to Such a State of imbecillity as to afford inviting Spoils to Austria & Russia, if the fear of rendering the last too powerful Should not prevent the first from cooperating in measures that must render her So. All the great Courts are at present in agitation but nothing has yet been discovered of their final intention nor probably will, Supposing them taken (which however I do not believe) till the moment to Strike. In case of the renewal of the coalition, I doubt not that Prussia & all the northern powers will be compelled to enter into it, Sweeden from good will to it, Prussia & Denmark from force. It is not however clear that the whole will not blow over. Alexander has hitherto been more attached to peace than military glory. The promises he had made to Sardinia & Sicily may have forced him to Shew Some displeasure at France refusing to give them Satisfaction but he has done enough to justify himself to them & may Stop where he is, particularly if Austria Should be disinclined to war. I enclose you letters received from Leghorn relative to our affairs with Tripoli, which, I fear, have been ill managed, I am Sorry that Mr Lear did not go himself to make the most of the interposition of France in our favor. I have not yet heard of the arrival of our frigates in the Mediterranean.
I must inform you that the Commission to Mr Ridgway & all the others upon which no exequatur was granted at the time of the change of Government here, must be renewed. I have got an order in the mean time to treat them as if they had been received formally.
No debts of any kind have yet been paid to any foreign creditors nor is there any prospect that they will be Soon paid; So that what ours have got they ought to think themselves very happy in. Should you buy floridas perhaps Something might be done for those who may be precluded.
I am very anxious for the arrival of Genl. Armstrong as I propose to pass the winter in Italy & be here again by the first of March & take my final adieu of Paris. I hope he will bring with him a letter of leave adressed to the Emperor as it will be very unpleasant to go without taking leave which I Should possibly have done before if I had not been assured by the most experienced among the Ministers that it would not be decently done, besides that I found the moment So critical that I was doubtfull how far I could Justify quitting my post.
I Should mention to you that the Pope is coming with twelve Cardinals to crown the Emperor; Six millions are appropriated for the expence of this Journey (it is however whispered that a passage in the oath which obliges the Emperor to maintain the freedom of Religion has given him offence, & that he will not come, but this I do not believe). All the Colonels & deputations of Soldiers from every Regiment to the amount of many thousands from the most remote parts where they are posted are to attend the coronation together with civil Magistrates from every Department. You may judge from these circumstances of the Splendor & expence that will attend the ceremony.
Genl Beurnonville has returned from Spain, he left his card with me this morning; I Shall call upon him & See if I can collect any thing from him relative to our affairs with Spain. I have the honor to be Sir With the highest esteem & respect Your most obt hum: Servt
Robt R Livingston
